Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance

1.	Claims 2-21 are allowed.  

Reasons for Allowance:

Regarding claims 2, 10 and 18.

 The closest art of record singly or in combination fails to teach or suggest the limitations  “receiving, via the shared controller (controller, Fig. 6, see Applicant’s disclosure [0181]), a second sense signal from a second sensing array, wherein the second sense signal indicates a second touch on a second touch surface and received by the second touch sensor;  making a determination that the first touch and the second touch share an anti-ghost based on the first sense signal and the second sense signal; and initiating a common touch interaction mode for receiving additional touches based on the determination” with all other limitations as recited in claim 1, 10 and 18 (see Applicant’s disclosure [0208-0209], [0157-0162], [0072-0073, 0077,0203] and Fig. 8A-8B, also see Fig. 10).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Pertinent art 

2.	Pertinent art of record Lii (US 20100001966) discloses multi touch display device. Newton (US 20100045629) discloses multi touch display device.


Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692